

Exhibit 10




 
OFFICERS AND/OR TRUSTEES DEFERRED FEE PLAN
 


 
ARTICLE I
BACKGROUND PURPOSE AND EFFECTIVE DATE
 
Section 1.1
Background and Purpose of the Plan, Certain Definitions.

 
First Real Estate Investment Trust of New Jersey, a New Jersey business trust
(the “Trust”), has established the Officers and/or Trustees Deferred Fee Plan
(the “Plan”) to allow its Officers and Trustees the opportunity to defer payment
of all or a portion of the fees they receive for serving as an Officer and/or
Trustee of the Trust.
 
Section 1.2
Effective Date and Term.

 
The Plan, which was established, and became effective as of November 1, 2000, is
restated effective December 31, 2008 to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (“Code”) and as such the Plan should be
interpreted and construed consistent with this intent, and shall remain in
effect until otherwise amended or terminated by the Board of Trustees of the
Trust.
 
ARTICLE II
CONTRIBUTIONS
 
Section 2.1
Deferred Fees.

 
During the period in which this Plan remains in effect, the Trust shall credit
an Officer and/or Trustee Deferred Fee Account, as hereinafter defined, with the
amount of future fees such Officer and/or Trustee elects in writing (on a
“Deferral of Fees and Payment Election Form” provided by the Trust), to defer
(hereinafter “Deferred Fees”).  Each officer and trustee of the Trust can elect
to defer all or a portion of his or her annual fees and/or his or her meeting
fees.  Elections to defer shall be made prior to the calendar year for which
they are effective, which election shall include an election when the Officer’s
and/or Trustee’s benefits under the Plan (“Plan Benefits”) shall commence and
the form in which the Plan Benefits shall be paid.  An election shall be
irrevocable with respect to the calendar year in which it applies and shall
remain in effect for future calendar years unless a new election is made by such
Officer and/or Trustee effective with respect to a calendar year and delivered
to the Trust by the December 31 preceding such calendar year, or except to the
extent set forth in the next sentence.  In the event an Officer and/or Trustee
has elected an in-service distribution date on a prior year’s Deferral of Fees
and Payment Election Form and fails to file a new Deferral of Fees and Election
Form for the current deferral period so that the previously elected in-service
distribution date is then 24 months or less from the current deferral period,
the Officer and/or Trustee will be deemed to have filed a new Deferral of Fees
and Payment Election Form for the current deferral period to have the amounts
 


 
 

--------------------------------------------------------------------------------

 


deferred for such period paid to him or her at retirement.  The crediting of the
amounts deferred under this Plan shall be made on the date on which such amounts
would otherwise have been paid to the Officer and/or Trustee.
 
ARTICLE III
ACCOUNT AND INVESTMENT
 
Section 3.1
The Deferred Fee Account.

 
1.            Maintenance of the Account.  The Trust shall maintain for each
Officer and/or Trustee who has elected to defer fees pursuant to Section 2.1 one
or more accounts (the “Deferred Fee Account(s)”) to which it shall credit all
amounts allocated thereto in accordance with Section 2.1.  Each Officer’s and/or
Trustee’s Deferred Fee Account(s) shall be adjusted no less often than quarterly
to reflect the net market value of assets in the Deferred Fee Account(s) under
Section 2.1 and pursuant to Section 3.2.  Such adjustments shall be made until
no amounts remain in the Deferred Fee Account(s).
 
2.            A Deferred Fee Account does not constitute a trust fund or escrow.
 
3.            Each Officer’s and/or Trustee’s interest in his or her Deferred
Fee Account(s) is limited to the right to receive payments under this Plan, and
the Officer’s and/or Trustee’s position is that of a general unsecured creditor
of the Trust.
 
Section 3.2
Power to Invest

 
1.            The Deferred Fee Account(s) shall be credited with interest on the
amount in such account at a rate equal to  nine (9%) percent per annum,
compounded quarterly and credited in arrears.  The Committee (as defined herein)
in its sole discretion may permit an Officer and/or Trustee to request that the
amounts represented by one or more of his or her Deferred Fee Account(s) be
invested in equity securities, fixed income securities, money market accounts
and cash, as the Committee shall from time to time allow as permitted
investments under the Plan (an “Alternative Investment”).  Any request by an
Officer and/or Trustee as to an Alternative Investment shall be made in writing
to the Committee and is subject to the discretion of the Committee.  The
Deferred Fee Account(s) shall be credited with earnings or losses (if any) based
on the Alternative Investment selected, and as and for the period as reported to
the Committee.  Amounts invested in an Alternative Investment are not guaranteed
by the Trust, and are subject to the risk of loss of principal and
earnings.  The Committee shall determine the frequency with which an Officer
and/or Trustee may change his or her Alternative Investments.
 
2.            Any change in net market value of assets in the Deferred Fee
Account(s) shall be reflected in the Deferred Fee Account(s) on a quarterly
basis (or on such less frequent basis as reported to the Trust as to the
Alternative Investment).
 
3.            The Trust and the Committee members shall not be liable to the
Officer and/or Trustee or his or her beneficiary for any loss or other claim
arising under this Plan except for that caused by its gross negligence or
willful misconduct.
 


 
2

--------------------------------------------------------------------------------

 
 
 
Section 3.3
Vesting.

        
At all times an Officer and/or Trustee shall have a 100% nonforfeitable right to
the amounts credited to his or her Deferred Fee Account(s), provided that
neither an Officer and/or Trustee nor his or her Beneficiary shall be entitled
to receive any amount in the Officer’s and/or Trustee’s Deferred Fee Account(s)
if it is determined at any time that Officer and/or Trustee engaged in a
dishonest act in the Officer’s and/or Trustee’s relationship with the Trust.
 
ARTICLE IV
BENEFITS
 
Section 4.1
Payment of Benefits.

 
1.            (a)           Payment At Retirement Age Election.  At the time of
entering into a deferral election, an Officer and/or Trustee may elect to
receive all or a part of his or her Deferred Fee Account(s), including
adjustments that continue to be made pursuant to Article III (the “Plan
Benefit”) at the retirement age specified by the Officer and/or Trustee in his
or her Deferral of Fees and Payment Election Form, or actual retirement.  After
attainment of such retirement age or actual retirement, the value of the Plan
Benefit, shall be paid to him in a lump sum, or in a number of substantially
equal annual installments (not to exceed 10), as elected by an Officer and/or
Trustee at the same time and in the same manner as the election to defer is made
pursuant to Section 2.1 on the Deferral of Fees and Payment Election Form.  Such
payments shall commence on the first day of the first calendar year following
the Officer’s and/or Trustee’s attainment of retirement age or actual retirement
of the Officer and/or Trustee, whichever is later.
 
(b)            Payment Upon Cessation of Service as an Officer and/or Trustee
Election.  Following an Officer’s and/or Trustee’s cessation of service as an
Officer and/or Trustee for any reason prior to retirement (as set forth in
subsection 1.(a) above) or death (the date of which shall be referred to as the
“Date of Cessation”) the Trust shall pay to the Officer and/or Trustee the Plan
Benefit, in a lump sum or a number of substantially equal annual payments (not
to exceed 10), as elected by the Officer and/or Trustee at the same time and in
the same manner as the election to defer is made pursuant to Section 2.1 on the
Deferral of Fees and Payment Election Form.  If payment upon termination is
elected on the Deferral of Fees and Payment Election Form, such payments shall
commence on the first day of the calendar year after the Date of Cessation of
the Officer and/or Trustee.
 
(c)            In-Service Distributions Payment Election.  At the time of
entering into a deferral election, an Officer and/or Trustee may elect to
receive all or a part of his or her Plan Benefit as an in-service distribution
at some designated time in the future, provided that the in-service distribution
date shall be no earlier than the January 1st of the calendar year that is at
least two (2) years following the year for which the deferral election is
made.  All amounts deferred, including earnings thereon, for which a specific
in-service distribution year (“In-Service Distribution Year”) is elected, shall
be allocated to a Deferred Fee Account(s) that will be maintained separately
from the Deferred Fee Account(s) maintained under (a) or (b) above.  If amounts
are deferred in two (2) or more separate calendar years but are designated for
distribution in the same In-Service Distribution Year, then such amounts shall
be allocated to the same Deferred Fee Account.  Upon attainment of the
In-Service Distribution Year, Plan Benefits designated for the in-service
distribution shall be paid to an Officer and/or Trustee in a lump
 


 
3

--------------------------------------------------------------------------------

 


sum, or in a number of substantially equal annual installments (not to exceed
10), as elected by an Officer and/or Trustee at the same time and in the same
manner as the election to defer is made pursuant to Section 2.1 on the Deferral
of Fees and Payment Election Form.  Such payments shall commence on the first
day of the In-Service Distribution Year.
 
(d)            Payment on a Change in Control Election.  An Officer and/or
Trustee may also elect that all of the amounts then allocated to the Officer’s
and/or Trustee’s Deferred Fee Account(s) be distributable to the Officer and/or
Trustee upon a Change in Control of the Trust.  The existence of a Change in
Control event shall be determined by the Committee in accordance with Section
409A of the Code and the guidance and Regulations issued thereunder.
 
2.            Benefit Payment Restrictions.  Notwithstanding anything to the
contrary, the time or schedule of any payment or amount scheduled to be paid
pursuant to the terms of the Plan may not be modified except as otherwise
permitted under Section 409A of the Code and the guidance and Regulations issued
thereunder as provided in subsection 3 below.  In addition, if applicable, and
to the extent required under Section 409A of the Code (and the guidance and
Regulations issued thereunder), no payment shall be made to an Officer and/or
Trustee if he or she is a specified employee/key employee (within the meaning of
Section 409A of the  Code and Regulation Section 1.409A-1(i)) sooner than six
(6) months after the date of his or her separation from service with the Trust
(within the meaning of Regulation Section 1.409A-1(h)).
 
3.            Change in Payment Election.  Notwithstanding the preceding
provisions of this Section 4.1 to the contrary, an Officer and/or Trustee may
subsequently elect, in such form and manner as prescribed by the Committee, that
the amounts credited to one or more of his or her Deferred Fee Account(s) be
distributed commencing on a date later than that originally selected, provided
that any such election is modified at least twelve (12) months (and more than
one calendar year) prior to (i) the date payments would otherwise commence; (ii)
the Officer and/or Trustee is still a member of the Board or as an Officer of
the Trust; and (iii) the length of the postponement be for at least an
additional five (5) years from the date the payment otherwise would have been
paid.
 
Section 4.2
Upon Death.

 
1.            Prior to Commencement of Payment of the Benefit.  In the event of
the death prior to the commencement of payment of the Plan Benefit under Section
4.1, of an Officer and/or Trustee, the Trust shall pay the Plan Benefit to the
Officer’s and/or Trustee’s Beneficiary, in a lump sum payment or in that number
of substantially equal annual payments (not to exceed 10) as elected by the
Officer and/or Trustee at the same time and in the same manner as the election
to defer is made pursuant to Section 2.1 in his Deferral of Fees and Payment
Election Form.  The Survivor Benefit shall be payable at the time specified in
the Deferral of Fees and Payment Election Form.
 
2.            After Commencement of Payment of the Benefit.  In the event of the
death of an Officer and/or Trustee after commencement of the Payment of the Plan
Benefit under Section 4.1, the Trust shall continue Payment of the remaining
balance of the Plan Benefit to the Officer’s and/or Trustee’s Beneficiary in the
same manner and at the same times as if the Officer and/or Trustee had not died.
 


 
4

--------------------------------------------------------------------------------

 




 
Section 4.3
Unforeseeable Emergency.

 
1.            In the case of an Unforeseeable Emergency, as defined below, an
Officer and/or Trustee may submit a written request to the Committee for (1) a
distribution of all or a part of his or her Deferred Fee Account(s) prior to the
date benefits otherwise would be payable, or (2) an acceleration of the payment
of installment payments which have already begun.  Withdrawals or acceleration
because of an Unforeseeable Emergency shall be permitted only to the extent
reasonably necessary to satisfy the emergency.
 
2.            An Unforeseeable Emergency is a severe financial hardship
resulting from extraordinary and unforeseeable circumstances arising as a result
of one or more recent events beyond the control of the Officer and/or Trustee
and as defined in Regulation Section 1.409A-3(i)(3).  The need to send the
Officer’s and/or Trustee’s child to college or the desire to purchase a
residence will not be considered Unforeseeable Emergencies.  Withdrawals or
acceleration will not be permitted to the extent such emergency is or may be
relieved: (a) through reimbursement or compensation by insurance or otherwise or
(b) by liquidation of the Officer’s and/or Trustee’s assets, to the extent the
liquidation of such assets would not itself cause severe financial hardship.
 
Section 4.4
Distribution Upon Determination that the Officer and/or Trustee is not Exempt
Under ERISA.

 
If it is determined that the Officer and/or Trustee is not a “management or
highly compensated employee” within the meaning of Section 201(2) of the
Employee Retirement Income Security Act (“ERISA”), by a opinion of the United
States Department of Labor, a decision of a court of competent jurisdiction, or
the reasonable opinion of the Trust’s counsel, the Trust shall cause an
immediate distribution of the Officer’s and/or Trustee’s Deferred Fee Accounts
as if the Officer and/or Trustee had attained the designated distribution date
as elected on his or her Deferral of Fees and Payment Election Form and that the
method of distribution elected was in the form of a lump sum.
 
Section 4.5
Distribution Upon Determination of Taxability.

 
1.            If it shall be determined that any Officer and/or Trustee entitled
to benefits under the Plan is subject to federal or state income taxes on
benefits accruing to him or her under the Plan in a calendar year prior to the
calendar year of his or her receipt of such benefits (pursuant to Section 409A
of the Code or due to a change in the federal tax or revenue laws, a published
ruling or similar announcement issued by the Internal Revenue Service, a
Regulation issued by the Secretary of Treasury, a decision by a court of
competent jurisdiction involving the Officer and/or Trustee, or a closing
agreement made pursuant to Section 7121 of the Code that is approved by the
Internal Revenue Service and specifically involves the Officer and/or Trustee,
or with respect to state income taxation, any relevant state law, regulation,
ruling, announcement, court decision or settlement agreement involving the
Officer and/or Trustee and the state taxing authority), then, within thirty (30)
days after the Committee has learned of the incidence of such taxation, the
Trust shall cause a distribution to be made to the Officer and/or Trustee from
his or
 


 
5

--------------------------------------------------------------------------------

 


her Deferred Fee Account(s) in an amount equal to the maximum marginal
individual federal and state income tax rate for the year of inclusion
multiplied by an amount subject to such federal or state income
taxation.  Notwithstanding the preceding sentence, any such distribution shall
not be made to an Officer and/or Trustee subject to taxation unless he or she
acknowledges to the Trust that such distribution will reduce/be taken from his
or her Deferred Fee Account(s).
 
2.            The Trust may also accelerate the time or schedule of payments
from an Officer’s and/or Trustee’s Deferred Fee Account(s) to pay the Federal
Insurance Contribution Act (“FICA”) tax imposed under Sections 3101, 3121(a) or
3121(v)(2) of the Code or to pay the income tax at the source on wages imposed
under Section 3401 of the Code or the corresponding withholding provisions of
applicable state law.  Notwithstanding the above, the total payment from an
Officer’s and/or Trustee’s Deferred Fee Account(s) under this subparagraph may
not exceed the aggregate FICA amount and the income tax withholding related to
the FICA amounts.  Notwithstanding the above, any such distribution shall not be
made unless the Officer and/or Trustee acknowledges to the Trust that such
distribution will reduce/be taken from his or her Deferred Fee Account(s).
 
ARTICLE V
ADMINISTRATION
 
Section 5.1
Committee.

 
The Plan shall be administered by the Board of Trustees of the Trust or a
Committee appointed by the Board of Trustees of the Trust (hereinafter, in
either case, the “Committee”).  The initial Committee shall consist of the
members of the Executive Committee of the Board of Trustees of the Trust.  The
Committee shall be authorized to interpret the Plan and to make decisions
regarding any questions arising thereunder.  Any such interpretation or decision
of the Committee shall, unless overruled or modified by the Board of Trustees,
be final, conclusive and binding upon all Officers and/or Trustees of the Trust
and its subsidiaries and upon any person claiming benefits or rights under the
Plan by or through any such individual.  No member of the Committee shall be
entitled to act on or decide any matter relating solely to himself or herself or
any of his or her rights or benefits under the Plan.  The Committee may, in its
discretion, designate a person or persons to carry out such duties or functions
as the Committee determines.  Notwithstanding any provision of the Plan to the
contrary, any duty or function which may be performed by any committee appointed
by the Board of Trustees of the Trust or its delegates under the Plan may
instead be performed by the Board of Trustees if the Board of Trustees so
determines in its sole discretion.
 
Section 5.2
Plan Intent and Interpretation.

 
The Plan is intended to be, to the maximum extent possible and permitted under
applicable laws, an unfunded non-qualified benefit plan maintained primarily for
the purpose of providing deferred compensation for management/highly compensated
employees, as contemplated by Sections 201(2), 301(a)(3) and 401(a)(1) of
ERISA.  The Plan is not intended to comply with the requirements of Section
401(a) of the Code or to be subject to parts 2, 3 and 4 of Title I of
ERISA.  The Plan shall be administered by the Committee so as to effectuate this
intent. Furthermore, the Plan is intended to be a non-qualified deferred
compensation plan as described
 


 
6

--------------------------------------------------------------------------------

 


in Section 409A of the Code and it is intended that it shall be operated,
administered and construed to give effect to such intent.
 
ARTICLE VI
AMENDMENT, SUSPENSION OR TERMINATION
 
Section 6.1
Amendment, Suspension or Termination.

 
The Board of Trustees of the Trust may amend, suspend or terminate the Plan, in
whole or in part, at any time and from time to time by resolution adopted at a
regular or special meeting of such Board, and only in such
manner.  Notwithstanding the above, the Trust reserves the right to amend the
Plan at any time to comply with Section 409A of the Code and the guidance and
Regulations issued thereunder or for any other purpose, provided that such
amendment will not result in taxation to or of the Officer and/or Trustee under
Section 409A of the Code.  The Trust also reserves the right to terminate the
Plan at any time to comply with Section 409A of the Code if it is terminating
all of the Trust’s like kind plans pursuant to Regulation Section
1.409A-1(c)(2).
 
Section 6.2
No Reduction.

 
No amendment, suspension or termination shall operate to adversely affect the
existing Plan Benefits accrued for any Officer and/or Trustee who is in service
or the Plan Benefit otherwise available to an Officer and/or Trustee if the
Officer and/or Trustee had ceased to be an Officer and/or Trustee as of the
effective date of such amendment, suspension, or termination.  Any Plan Benefit
determined as of such date shall continue to be adjusted for net market value of
assets remaining in the Deferred Fee Account(s) adjusted as provided in Article
III and payable as provided in Article IV.
 
ARTICLE VII
MISCELLANEOUS PROVISIONS
 
Section 7.1
Beneficiary.

 
“Beneficiary” shall mean any one or more persons, corporations or trusts, or any
combination thereof, last designated by an Officer and/or Trustee to receive the
Benefit provided under this Plan.  Any designation made hereunder shall be
revocable, shall be in writing either on a facsimile of the form annexed hereto
as Schedule 1 or in a written instrument containing the information requested in
Schedule 1, and shall be effective when delivered to the Trust at its principal
office.  If the Trust in its sole discretion determines that there is not a
valid designation, the Beneficiary shall be the executor or administrator of the
Officer’s and/or Trustee’s estate.
 
Section 7.2
Nonassignability.

 
The interest of any person under this Plan (other than the Trust) shall not be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, attachment or encumbrance, or the claims of creditors of such person,
and any attempt to effectuate any such actions shall be void.
 


 
7

--------------------------------------------------------------------------------

 


Section 7.3
Interest of Officer and/or Trustee.

 
1.            The Officer and/or Trustee and any Beneficiary shall be, in
respect to the Deferred Fee Account(s) and any Plan Benefit to be paid, and
shall remain, simply a general unsecured creditor of the Trust in the same
manner as any other creditor having a general claim for compensation, if and
when the Officer’s and/or Trustee’s or Beneficiary’s rights to receive payments
shall mature and become payable.  As such, the Trust’s obligation to an Officer
and/or Trustee and his or her Beneficiary under this Plan shall be a general
unsecured contractual obligation of the Trust and neither the Officer and/or
Trustee  nor his or her Beneficiary shall have at any time any right, title or
interest, legal or equitable, security lien or other proprietary interest in or
to any asset of the Trust, including, but not limited to, any investments which
represent amounts credited to the Deferred Fee Account(s).
 
2.            Unfunded Plan.  For purposes of the Code and ERISA, this Plan
shall be considered unfunded.  Accordingly, any Plan Benefits to be provided
under this Plan are unfunded obligations of the Trust.  Any payment under this
Plan shall be made from the general funds of the Trust and nothing in this Plan
shall require the Trust to segregate any monies from its general funds, to
create any trust, or to make any special deposits, or to purchase any policies
of insurance or other investment vehicles with respect to such obligations.  If
the Trust elects to purchase individual policies of insurance on any Officer
and/or Trustee or segregate funds to invest in other investment vehicles to help
finance any of the obligations under the Plan, such policies and/or investment
vehicles and the proceeds therefrom shall, at all times remain the sole property
of the Trust, and neither the Officers and/or Trustees or their Beneficiaries
shall have any ownership rights to such policies of insurance or other
investment vehicles.
 
Each Officer and/or Trustee entitled to Plan Benefits has the status of a
general unsecured creditor of the Trust and this Plan constitutes a mere promise
by the Trust to make benefit payments in the future.  If the Trust should
transfer to a trust any assets which could in the future be used to pay Plan
Benefits, such trust created by the Trust and any assets held by the trust to
assist the Trust in meeting its obligations under this Plan will conform to the
terms of the model trust described in Revenue Procedure 92-64.  Except with
respect to transfers to such a trust, if applicable, no provisions shall at
anytime be made with respect to segregating assets of the Trust for payment of
Benefit Payments under the Plan.  In addition, nothing contained in this Plan
shall constitute a guaranty by the Trust or any other entity or individual that
the Trust’s assets will be sufficient to pay benefits under this Plan.
 
Section 7.4
Withholding.

 
The Trust shall have the right to deduct or withhold from the Plan Benefits paid
under this Plan all taxes which may be required to be deducted or withheld under
any provision of law (including, but not limited to, FICA Tax payments, income
tax withholding and any other deduction or withholding required by law) now in
effect or which may become effective any time during the term of this Plan.
 


 


 
8

--------------------------------------------------------------------------------

 


Section 7.5
Exclusivity of Plan.

 
This Plan is intended solely for the purpose of deferring fees to the Officer
and/or Trustee to the mutual advantage of the parties.  Nothing contained in
this Plan shall in any way affect or interfere with the right of an Officer
and/or Trustee to participate in any other benefit plan in which he or she may
be entitled to participate.
 
Section 7.6
No Right to Continued Service.

 
This Plan shall not confer any right to continued service on an Officer and/or
Trustee of the Trust.
 
Section 7.7
Notice.

 
Each notice and other communication to be given pursuant to this Plan shall be
in writing and shall be deemed given only when (a) delivered by hand, (b)
transmitted by facsimile (provided that a copy is sent at approximately the same
time by registered or certified mail, return receipt requested), (c) received by
the addressee, if sent by registered or certified mail, return receipt
requested, or (d) by Express Mail, Federal Express or other overnight delivery
service, to the Trust at its principal office and to an Officer and/or Trustee
at the last known address of such Officer and/or Trustee (or to such other
address or facsimile number as a party may specify by notice given to the other
party pursuant to this Section).
 
Section 7.8
Compliance with Code.

 
The Officers and/or Trustees and the Trust intend that this Plan, in form and
operation, comply with Section 409A of the Code and the Regulations issued
thereunder.  The Trust and the Committee will at all times interpret the Plan’s
terms in a manner which is consistent with all applicable laws and Regulations;
however, as required under Regulation Section 1.409A-1(c)(1), the interpretation
of the Plan does not permit the deletion of material terms which are expressly
contrary to Section 409A of the Code and the Regulations issued thereunder and
also does not permit the addition of missing terms necessary to comply
thereunder.  Such deletion or addition may be accomplished only in the form of a
Plan amendment in accordance with Section 6.1 of the Plan.
 
Section 7.9
New Jersey Law Controlling.

 
This Plan shall be construed in accordance with the laws of the State of New
Jersey.
 
Section 7.10
Binding on Successors.

 
This Plan shall be binding upon the Officers and/or Trustees and the Trust, and
their heirs, successors, legal representatives and assigns.
 


 


 
9

--------------------------------------------------------------------------------

 


FIRST REAL ESTATE INVESTMENT TRUST OF NEW JERSEY
 
OFFICERS AND/OR TRUSTEES
 
_____________________
 
Deferral of Fees and Payment Election Form
 
_____________________
 
Name:
 
Address:
     
Telephone (daytime):
 
Social Security Number:
 



 
I am an ___ OFFICER ___ TRUSTEE of the First Real Estate Investment Trust of New
Jersey
 
I.
Deferral of Fees Election:

 
I elect to defer the following fees in the following amounts or percentages:
 
TYPE OF FEE
   
AMOUNT OR PERCENTAGE DEFERRED
Officer’s annual fee
     
Officer’s meeting fee
     
Trustee’s annual fee
     
Trustee’s meeting fee
     

Date of this election: _______________________
 


 


 
 

--------------------------------------------------------------------------------

 


II.
Benefit Payment Elections:

 
With respect to the fees deferred pursuant to my Deferral of Fees dated
______________, I _________________________, hereby elect to have my Plan
Benefit commence and the form of Plan Benefit payment to be as follows (Complete
1 or 2 plus 3 and 4):
 
1.
(a)
Retirement Benefit.

 
I elect to receive my Plan Benefits as follows:
 
Benefit to commence:  At retirement age of _____, or actual retirement, if
later.
 
 
Benefit to be paid: (check one) [___] Lump sum  [___] Installments over ___
years (not to exceed 10).

 
(b)           Termination of Benefit
 
If my service as an officer or trustee of the Trust ceases before I am eligible
to retire, I elect to receive my benefit as follows:
 
 
Benefit to commence:   [___] At termination  [___] At the retirement age set
forth above.

 
 
Benefit to be paid: (check one) [___] Lump sum  [___] Installments over ___
years (not to exceed 10).

 
2.
In-Service Distribution

 
I elect to receive my Plan benefits during service as follows:
 
Benefit to commence in ___ calendar years (must be at least 2 calendar years
after the year for which deferrals are made).
 
 
Benefit to be paid: (check one) [___] Lump sum  [___] Installments over ___
years (not to exceed 10).

 
3.
Survivor Benefit

 
If my death occurs prior to commencement of my retirement benefits, I elect to
have survivor benefits paid as follows:
 
 
Benefit to commence:  [___] Immediately  [___] When it would have been otherwise
paid to be as elected above.

 
I designate the following as my beneficiary: ___________________________________
 
4.
Change in Control

 
If a Change in Control occurs, I elect to receive my Plan Benefits as follows:
 
 
Benefit to commence:  [___] Immediately   [___] When it would have been
otherwise paid to me as elected above.

 
 
Benefit to be paid:  [___] Lump sum  [___] Installments over ___ years (not to
exceed 10).

 


 

--------------------------------------------------------------------------------

 


I understand that if I defer the date at which a Plan Benefit is to commence,
the change shall supersede the date of payment herein selected.  Any such change
must be made on forms provided by the Company and must be made at least twelve
(12) months (and more than one calendar year) prior to the date payments would
otherwise commence (and the Change must defer Plan Benefit Payment no less than
five (5) years from the date Plan Benefits were originally scheduled to
commence.
 
Officer’s Signature: ______________________
 
Trustee’s Signature: _____________________
 
Received by: (Signature):  _______________________________
 
Date: ___________________ Title: _______________________
 


 

--------------------------------------------------------------------------------

 


OFFICERS AND/OR TRUSTEES
 
_____________________
 
Change of Payment Election Form
 
_____________________
 
With respect to the fees deferred pursuant to my Deferral of Fees Form (Deferral
of Fees and Payment Election Form after December 31, 2008) dated _____________,
I, ________________, hereby elect to change the date at which my Plan Benefit is
to commence as follows to a date which is at least five (5) years later than the
date when any Plan Benefits were originally scheduled to commence:
 
1.
Retirement Benefit

 
I elect to receive my Plan Benefits as follows:
 
Benefit to commence:   At retirement age of ___, or actual retirement, if later
but in no event earlier than five (5) years from the date when the applicable
Plan Benefits were originally scheduled to be paid.
 
2.
In-Service Distribution

 
I elect to receive my Plan Benefit during service as follows:
 
Benefit to commence on a date in ___ calendar year (which is at least five (5)
years later than the date originally selected for any In-Service Distribution
Plan Benefits to commence.)
 
I understand that any change in the date at which a Plan Benefit is to commence
shall supersede the date of payment previously selected, provided it is made at
least twelve (12) months (and more than one calendar year) prior to the date
payments would otherwise commence and the change must defer the payment date of
any Plan Benefits at least five (5) years from the date on which any Plan
Benefits were originally scheduled to be paid.
 
Dated:                                                                                    Officer’s
Signature:  ____________________
 
Trustee’s Signature: ____________________
 

 

 